Citation Nr: 0728025	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied an evaluation in excess of 50 percent for 
PTSD.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that his service-connected PTSD is more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrants a higher rating.  

The record reflects that the veteran withdrew a request for a 
personal hearing in correspondence received in September 
2005.  However, in a statement dated in April 2006, he 
requested a Travel Board hearing at the Huntington, West 
Virginia RO.  The RO should thus respond to the veteran's 
request and schedule a Travel Board personal hearing.  

In a statement dated in July 2005, the appellant said that 
his PTSD was getting worse.  The record reflects that he was 
last afforded a VA examination for compensation purposes in 
February 2004.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity). Therefore, a current 
VA examination is warranted.

In the veteran's April 2006 statement, he stated that there 
was additional evidence that was "critical" to his appeal 
for an increased rating for PTSD at a VA facility.  The 
appellant noted that he was scheduled for an appointment in 
May 2006 at VA Lexington, and also noted past treatment at 
the Chillicothe, and Dayton, Ohio VA facilities.  The Board 
observes that the most recent VA outpatient records date 
through July 2005.  As VA has notice of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dating from August 2005 should 
be requested from all of the VA facilities cited above.

Additionally, the record discloses that the veteran has not 
been provided any notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as notification 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must be given the required notice with 
respect to this issue on appeal.  Therefore, the case must 
also be remanded in order to comply with the statutory 
requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to an increased rating 
for PTSD.  The RO must notify the 
appellant of what part of such 
evidence he should obtain and what 
part the RO will attempt to obtain 
on his behalf.  He should also be 
told to provide any evidence in 
his possession that is pertinent 
to his claim. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The veteran should be 
scheduled for a Travel Board 
hearing at the Huntington, West 
Virginia RO.

3.  VA outpatient record dating 
from August 2005 should be 
retrieved from the Lexington, 
Kentucky and Chillicothe and 
Dayton, Ohio VA facilities and 
associated with the claims folder.

4.  Following a reasonable period 
of time for receipt of additional 
records, the veteran should be 
afforded a comprehensive VA 
psychiatric examination to 
determine the current severity of 
PTSD.  The claims folder and a 
copy of this remand should be made 
available to the examiner for 
review prior to the examination.  
The examiner should indicate 
whether or not the claims folder 
was reviewed.  All necessary tests 
and studies, including appropriate 
psychological studies (if deemed 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment 
attributable to PTSD.

The examiner should also provide a 
full multi-axial evaluation, to 
include the assignment of a 
numerical score on the GAF scale.  
An explanation of the significance 
of the assigned numerical score 
relative to the appellant's 
ability to work should be 
provided.  

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient or 
deficient, it should be returned to 
the examiner for corrective action. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 2.655 (2006).  If 
he fails to appear for an 
examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

7.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


